1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9    DAMIAN M. GONZALES,                              Case No. 3:18-cv-00058-MMD-CBC
10                                    Petitioner,                   ORDER
            v.
11

12   RENEE BAKER, et al.,
13                                Respondents.
14

15         Petitioner’s motion for an extension of time (ECF No. 15) is granted, and the time
16   for petitioner to file an amended petition is extended up to and including March 25, 2019.
17         DATED THIS 28th day of January 2019.
18

19                                                    ________________________________
                                                      MIRANDA M. DU
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
